IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

Plaintiff, Case No. 1:15-CR-119
Judge Susan J. Dlott
v. Magistrate Judge Michael R. Merz
DAYMOND WILLIAMS,
Defendant.
OPINION AND ORDER

This action under 28 U.S.C. § 2255 is before the Court on Defendant’s Supplemental
Motion for Leave to Conduct Discovery, seeking “raw notes of the pre-sentence report writer
upon which she based the initial 4 level enhancement, and any raw notes upon which she based
the revised 3 level enhancement.” (ECF No. 273.) The Magistrate Judge issued a decision on
the motion in which he indicated that Local Rule 32.3 requires the Chief Judge to decide this
issue. (ECF No. 274) (citing S. D. Ohjo Crim. R. 32.3).

As the Magistrate Judge correctly noted, a request for documents from Mr. Williams’
presentence investigation file is governed by Rule 32.3. That Rule provides that the “Probation
and Pretrial Services OHicers are officers of the Court,” their records and files “are the
confidential records and files of the Court, and the information they acquire in performing their
duties must be kept confidential.” S. D. Ohio Crim. R. 32.3(a).

Federal Probation Offlce Policy on the handling of requests for information supporting

presentence reports explains:

With specific regard to presentence reports and information pertaining to or
supporting those reports, in order to be of greatest benefit to the court, the report
should be as complete as possible, containing all objective information which is

significant to the sentencing decision. In order to ensure the availability of as much

information as possible to assist in sentencing, the courts have generally determined

that presentence reports should be held confidential. In addition, the presentence

report contains a great deal of information from a variety of sources and, as outlined

in 18, USC 3661, no limitation shall be placed on the information a court may

receive and consider in determining the appropriate sentence of a convicted person.

Moreover, the Policy states that the “the reasons for maintaining the confidentiality of
pretrial, probation and supervised release supervision records are . . . compelling . . . [These
records] must be controlled in order to ensure that confidentiality is maintained so that probation
and pretrial services officers can continue to provide the Court necessary information to meet its
needs for releasing or detaining defendants, sentencing defendants and monitoring the
supervision of offenders and defendants in the community.” Finally, the Policy provides that
these confidential records “may be disclosed” at the discretion of this Court if it, inter alia,
“determines that a compelling need for disclosure has been demonstrated.”

The Court finds that no compelling need has been demonstrated for production of these
confidential records. Accordingly, the Court DENIES Defendant’s Supplemental Motion for
Discovery. (ECF No. 273.)

IT IS SO ORDERED.

n-s~gg\v /’\ /

DATE EDM ARGUS, JR.

 

